Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the preliminary amendment filed 3/31/2020.
Claims 1-14 have been amended and are hereby entered.
Claims 15-16 have been canceled.
Claims 1-14 are currently pending and have been examined. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/2020 has been considered by the examiner and an initialed copy of the IDS is hereby attached.  

Drawings
The drawings are objected to because:
Figure 8, element S27 indicates that the port candidates are within “XXX-meter” periphery.  
 Figure 9 indicates that Pc is a location having no sufficient time before arrival.  However, the specification has a contradictory statement at ¶77 that indicates that Pc is a location having sufficient time before arrival, however 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Specification
The disclosure is objected to because of the following informalities:
The following paragraphs of the instant application appear to have missing information and currently describe “ XXX-meters”: 24, 48, 63, 70, and 82
Appropriate correction is required.

Claim Objections
Claim 11 objected to because of the following informalities:  
Claim 11, line 8, recites “determine that reservation”. The examiner believes this should be replaced with -- determine that a reservation --. 
Claim 13, line 4, recites “a new a takeoff and landing facility”.  The examiner believes this should be replaced with -- a new takeoff and landing facility --.
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
An unmanned aerial vehicle traffic management apparatus (Claim 1, 6, and 15
14).
Information acquisition unit (Claim 14).
An information management unit (Claim 14).
Takeoff and landing facility management apparatus (Claims 1, 6, and 14).
A request reception unit (Claim 14).
A transmission control unit (Claim 14).
An information reception unit (Claim 14).
A facility determination unit (Claim 14).
An instruction transmission unit (Claim 14).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure (e.g. instant para [0038]) described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “strictly confidential” in claims 1 and 14 is a relative term which renders claims 1 and 14 indefinite. The term “strictly confidential” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what is meant by strictly in “strictly confidential”.  The specification at ¶40 describes “that is, provision of the sensitive information to outside is 
Claim 1 recites the limitation "the outside” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recited “a request” in line 4.  It is unclear if the request in claim 3 is the same request or a different request as that claimed in claim 1, line 18. Similarly, it is not clear if the recitation of “the request” in claim 3, line 12 refers back to the recitation of “a request in line 4 of claim 3, or the recitation of “a request in line 18, claim 1.  
Claim 3 recited “aircraft information” in line 9.  It is unclear if the aircraft information in claim 3 is the same aircraft information or different aircraft information as that claimed in claim 1.
Claim 3 recited “position information” in line 9.  It is unclear if the position information in claim 3 is the same position information or different position information as that claimed in claim 1.
Claim 3 recited “flight position” in line 9.  It is unclear if the flight position in claim 3 is the same flight position or different flight position as that claimed in claim 1.
Claim 6 recites the limitation "the flight position" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “a request” in line 10.  It is unclear if the request in claim 8 is the same request or a different request as that claimed in claim 6, line 8. 
Claim 11, recites “a request” in lines 9-10.  It is unclear if the request in claim 11 is the same request or a different request as that claimed in claim 6, line 8.  Similarly, it 
Claim 11 recites “a flight position” in line 14.  Claim 11 depends from claim 9, which in turn, depends from claim 6.  It is unclear if the flight position recited in claim 11 is the same flight position or different flight position as that claimed in claim 9 and/or the flight position in claim 6.  
Claim 11 recites “a takeoff and landing facility” in line 21.  Claim 11 depends from claim 9, which in turn, depends from claim 6.  It is unclear if the flight position recited in claim 11 is the same takeoff and landing facility or different takeoff and landing facility as that claimed in lines 6-7 of claim 9, and/or the takeoff and landing facility in line 16, claim 6.  
Claim 13 recites “a takeoff and landing facility” in line 6.  Claim 13 depends from claim 11, which depends on claim 9, which in turn, depends from claim 6.  It is unclear if the flight position recited in claim 13 is the same takeoff and landing facility or different takeoff and landing facility as that claimed claim 11, 9 or 6. 
Claim 14 recites the limitation "the outside” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5 depend from claim 1 and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency on claim 1.  
Claims 7-13 depend from claim 6 and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency on claim 6.  
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Raabe et al. (US PG Pub. 2021/0005091, hereinafter "Raabe") in view of Takuya (JP-2018045643, hereinafter “Takuya”) and Tang (US PG Pub. 2019/0300185, hereinafter "Tang") . 
Regarding claim 1
at least one memory configured to store program code (see at least Raabe,¶ 74, memory 102); and 
at least one processor configured to access the program code and operate as instructed by the program code (see at least Raabe,¶ 68, computer program and ¶74, CPU), the program code including: 
information acquisition code configured to cause at least one of the at least one processor to acquire position information indicating a flight position of the unmanned aerial vehicle (see at least Raabe, ¶106 the flying object information reception means 11 receives the flying object position information); 
information management code to manage at least the position information indicating the flight position of the unmanned aerial vehicle (see at least Fig. 9, Raabe flight information management means 16 “The flight information management unit 16 receives a registration request, a change request, or the like of information about a flight plan from the user terminal 5, and manages the information. In the present embodiment, the flight information management unit 16 includes flight plan management means 16a for managing the registered flight plan, flying object information management means 16b for managing information about the flying object that flies among the ports, port information management means 16c for managing information about each of the ports 300, flight region management means 16d, and transportation management means 16e.”);  
traffic processing code configured to cause at least one of the at least one processor to perform processing related to traffic management of the unmanned see at least Raabe Fig. 9 flight information management means 16, e.g., 16); 
request reception code configured to cause at least one of the at least one processor to receive, information about the unmanned aerial vehicle to make an emergency landing (see at least Raabe, ¶79 landing not permitted in port designated in initial flight plan (e.g., due to wind, congestion, etc.)  may be interpreted as an emergency, however the examiner has provided a third reference in the event that the applicant disagrees) the takeoff and landing facility management apparatus managing a takeoff and landing facility for an unmanned aerial vehicle (see at least Raabe, ¶79 “second (and subsequent) flight paths may be set by second (and subsequent) instruction information newly received from the flight management apparatus 1 and the port management apparatus 3, ¶ 83 landing request output means 21(a) outputs a landing request signal to the communication device 306 in the port management apparatus 3 see also ¶82) and further discloses that information of the unmanned aerial vehicle is from a takeoff and landing facility management apparatus (see at least Raabe ¶90, “Note that the flying object position information need not necessarily be outputted to the flight management apparatus 1 via the port management apparatus 3, but may be directly transferred to the flight management apparatus 1 from the flying object 2 or transferred to the flight management apparatus 1 via another apparatus”)
 transmission control code configured to cause at least one of the at least one processor to perform transmission control of aircraft information such that see at least Raabe, ¶80 “ flight to the retreat location (landing point) is performed using information about a point of the location and information about a path to the retreat location” ¶81 “examples of information about a flight path L of the flying object 2 include a position (coordinate information, etc.) of a start point ST…” see also ¶104).
Raabe discloses the unmanned aerial vehicle traffic management apparatus as claimed and described above including the and the request reception code, transmission control code, and the information management code, but does explicitly disclose that (1) request reception code is configured to cause at least one of the at least one processor to receive the information from a takeoff and landing facility management apparatus, a request information of the unmanned aerial vehicle that asks for an emergency landing or that the (2) transmission control code configured to cause at least one of the at least one processor to perform transmission control in response to the request from the takeoff and landing facility management apparatus or (3) that the information management code is configured to manage the information strictly confidential to the outside.
Takuya discloses  (1) request reception code is configured to cause at least one of the at least one processor to receive the information from a takeoff and landing facility management apparatus a request information of the unmanned aerial vehicle in response to the request from the takeoff and landing facility management apparatus or (3) that the information management code is configured to manage the information strictly confidential to the outside (See at least Takuya, Figure 8, ¶¶35 and 36 wherein the examiner interprets the delivery box management apparatus to correspond with the takeoff and landing facility management apparatus, e.g. controlling where the UAV lands to place the delivery, and the delivery management server 70 corresponds to the unmanned aerial vehicle traffic management apparatus,  The delivery box control device 50 (part of the delivery box management, i.e., the takeoff landing facility management) requests the delivery management server 70 (i.e., the unmanned aerial vehicle traffic management apparatus) for delivery information on the drone ID of the unmanned aerial vehicle 10  … The delivery management server 70 notifies the delivery information to the delivery box control device…The delivery box management apparatus 2 selects the delivery estimation delivery box bases on the delivery information… The examiner notes that the flow of information as taught by Takuya keeps the information confidential.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Raabe with the flow of information as taught by Takuya because as taught by others the use of an intermediary can allow for confidentiality and prevent hijacking or other criminal behavior (e.g. stealing).  See, for example, the discussion in Banga et al. (US PG Pub.  
While the combination of Raabe and Takuya teach unmanned aerial vehicle traffic management apparatus as claimed and described above, and disclose the need to find alternative landing ports during high winds or when an port is congested (see at least Raabe (see at least Raabe, ¶79 landing not permitted in port designated in initial flight plan (e.g., due to wind, congestion, etc.)  the combination does not explicitly disclose that the landing is an emergency landing.  
Tang teaches performing an emergency landing for an UAV due to emergencies such as high winds or a low battery in a UAV (see at least Tang ¶178 emergency situation since drone has a residual battery amount 5% which is less than a threshold of 10% or a winds speed is 25 m/s which is above a threshold of 10 m/s).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Raabe and Takuya to perform the steps for an emergency landing for high winds or low battery to ensure safety (see at least Tang ¶¶ 3, 6).

Regarding claim 2, the combination of Raabe, Takuya and Tang disclose the unmanned aerial vehicle traffic management apparatus according to claim 1, wherein 
the request reception code causes at least one of the at least one processor to receive, together with the request, identification information of the unmanned aerial vehicle that asks for the emergency landing (see at least Raabe ¶90, “Note that the flying object position information need not necessarily be outputted to the flight management apparatus 1 via the port management apparatus 3, but may be directly transferred to the flight management apparatus 1 from the flying object 2 or transferred to the flight management apparatus 1 via another apparatus” and Takuya teaches that providing the drone ID (i.e., the  unmanned aerial vehicle identification information) and 
the program code further includes: 
alarm reception code configured to cause at least one of the at least one processor to receive the identification information of the unmanned aerial vehicle together with an alarm from the unmanned aerial vehicle that asks for the emergency landing (see at least Tang, ¶ 91 state report includes at least battery information and action allowable time information which the examiner interprets as an alarm to indicate low battery  ¶138 “state report transmitted…preferably includes a parameter such as identification information for identifying the drone”); and 
determination code configured to cause at least one of the at least one processor to determine that the unmanned aerial vehicle that asks for the emergency landing is in the emergency state in a case where the identification information received by the request reception code coincides with the identification information received by the alarm reception code (see at least Tang ¶104 “ in the case in which the residual battery amount is less than the threshold is associated with the emergency landing”).

Regarding claim 3, the combination of Raabe, Takuya and Tang disclose the unmanned aerial vehicle traffic management apparatus according to claim 1, wherein 
the request reception code causes at least one of the at least one processor to receive a request for information of another unmanned aerial vehicle that has reserved the takeoff and landing facility to be a candidate for the emergency landing of the unmanned aerial vehicle that asks for the emergency landing (see at least Raabe ¶ 41 flight management system includes “flying object information reception means for receiving flying object information including flying object position information about a position of each of the flying objects” wherein the position of flying objects includes information about another unmanned aerial vehicle and further Takuya Fig. 6, ¶30 teaches the determination whether the takeoff and landing facility is usable or not (i.e., information of another unmanned aerial vehicle that has reserved the takeoff and landing facility)), and
in a case where the unmanned aerial vehicle that asks for the emergency landing is in the emergency state, the transmission control code causes at least one of the at least one processor to perform the transmission control for aircraft information such that the aircraft information including position information indicating a flight position of the other unmanned aerial vehicle is provided to the takeoff and landing facility management apparatus in response to the request from the takeoff and landing facility management apparatus (see at least Raabe ¶53 port management apparatus includes “processing for changing the flight plan based on the received flying object position information or changed another flight plan” wherein the position of flying objects includes information about another unmanned aerial vehicles.  The examiner notes that the emergency can be related to wind or congestion of the port (safety related to people, flying objects and transport objects ¶128).  Raabe ¶25 teaches determining a flight possibility based on monitoring the port or region around the port and that flight plans can be changed to alleviate congestion ¶127, for example a case where landing is restricted based on monitoring information obtained by the laser sensor 312 (e.g., a case where a person, an object, another flying object, or the like exists within the port)¶ 113).

Regarding claim 4, the combination of Raabe, Takuya and Tang disclose the unmanned aerial vehicle traffic management apparatus according to claim 1, wherein the traffic processing code causes at least one of the at least one processor to manage a flight status of the unmanned aerial vehicle in accordance with the aircraft information of the unmanned aerial vehicle (see at least Fig. 9, Raabe flight information management means 16 “The flight information management unit 16 receives a registration request, a change request, or the like of information about a flight plan from the user terminal 5, and manages the information. In the present embodiment, the flight information management unit 16 includes flight plan management means 16a for managing the registered flight plan, flying object information management means 16b for managing information about the flying object that flies among the ports, port information management means 16c for managing information about each of the ports 300, flight region management means 16d, and transportation management means 16e.”).

Regarding claim 5,  the combination of Raabe, Takuya and Tang discloses the unmanned aerial vehicle traffic management apparatus according to claim 1, wherein in a case where the unmanned aerial vehicle that asks for the emergency landing is in the emergency state, the traffic processing code causes at least one of the at least one processor to change a flight plan of the other unmanned aerial vehicle that has reserved the takeoff and landing facility to be a candidate for the emergency landing of the unmanned aerial vehicle that asks for the emergency landing (see at least Tang ¶ 115  which teaches that the action mode of emergency landing may be changed if the state of the drone is changed. “For example, in a case in which power is supplied the drone 200 may change the action mode form the landing mode to the flight mode” which corresponds to an unmanned aerial vehicle that has reserved the takeoff and landing facility and ¶126 and preferentially providing drone 200D the opportunity to emergency land while drone 200C, which also has battery power lower than the threshold to prepare for landing).

Regarding claim 6, Raabe discloses a takeoff and landing facility management apparatus (see at least Raabe, Fig. 5 and 8, port management device 3) configured to manage a takeoff and landing facility for an unmanned aerial vehicle, comprising: 
at least one memory (see at least Raabe, Fig. 5, memory 302
at least one processor configured to access the program code and operate as instructed by the program code (see at least Raabe, Fig. 5, the program code including: 
request transmission code configured to cause at least one of the at least one processor to transmit, to an unmanned aerial vehicle traffic management apparatus (see at least Raabe, Fig. 4, 8, 9, flight management device 1) configured to manage traffic of the unmanned aerial vehicle, a request for information of the unmanned aerial vehicle that asks for an emergency landing (see at least Raabe, ¶79 landing not permitted in port designated in initial flight plan (e.g., due to wind, congestion, etc.)  may be interpreted as an emergency, however the examiner has provided a third reference in the event that the applicant disagrees; see at least Raabe Fig. 9, note that UTMS 1 is configured to receive requests and information from port management apparatus through flying object information reception means 11,  Raabe also teaches at  ¶79 “The second (and subsequent) flight paths may be set by second (and subsequent) instruction information newly received from the flight management apparatus 1 and the port management apparatus 3, and further discloses that information about the unmanned aerial vehicle is sent to the flight management apparatus 1 from a port management apparatus See Raabe ¶90 “the flying object position information need not necessarily be outputted to the flight management apparatus 1 via the port management apparatus 3…”,) 
information reception code configured to cause at least one of the at least one processor to receive aircraft information provided and including position information indicating the flight position of the unmanned aerial vehicle that asks for the see at least Raabe Fig. 9, note that UTMS 1 has ability to receive requests from, and send information to, port management apparatus through flying object information reception means 11, See Fig. 8, where Possibility information reception means 34 includes aircraft information, particularly flight plan information to determine if port will be available when landing ¶¶113 and 114); and 
facility determination code configured to cause at least one of the at least one processor to determine, on the basis of the aircraft information of the unmanned aerial vehicle that asks for the emergency landing, a takeoff and landing facility for the emergency landing of the unmanned aerial vehicle that asks for the emergency landing (see at least Raabe ¶93  “the determination means 31 (the landing possibility determination means 31a and the takeoff possibility determination means 31b) determine whether or not landing or takeoff is possible. The determination means 31 generates possibility information for controlling at least one of landing and takeoff of the flying object 2 based on a determination result of the determination means 31 and information received from the flight management apparatus 1…” and ¶80 “If landing is not permitted at a certain landing point but the flying object 2 is moved to another alternative port (hereinafter referred to as flight processing to another port or reroute processing), the flying object 2 performs flight processing to the other port using information about a point of the other port and information about a path to the other port. The landing point change means 20 changes the landing point based on instruction information included in received possibility information, instruction information transmitted from the flight management apparatus 1 and the port management apparatus 3 in addition to the possibility information, and the like”.
Raabe discloses the takeoff and landing facility management apparatus as claimed and described above including request transmission code and information reception code, but does explicitly disclose the that (1) request transmission code is configured to transmit a request to the unmanned aerial vehicle traffic management apparatus for information and (2) the information reception code is configured to receive aircraft information provided in response to the request.
Takuya discloses (1) request transmission code is configured to transmit a request to the unmanned aerial vehicle traffic management apparatus for information and (2) the information reception code is configured to receive aircraft information provided in response to the request. (See at least Takuya, Figure 8, ¶¶35 and 36 wherein the examiner interprets the delivery box management apparatus to correspond with the takeoff and landing facility management apparatus, e.g. controlling where the UAV lands to place the delivery, and the delivery management server 70 corresponds to the unmanned aerial vehicle traffic management apparatus,  The delivery box control device 50 (part of the delivery box management, i.e., the takeoff landing facility management) requests the delivery management server 70 (i.e., the unmanned aerial vehicle traffic management apparatus) for delivery information on the drone ID of the unmanned aerial vehicle 10  … The delivery management server 70 notifies the delivery information to the delivery box control device…The delivery box management apparatus 2 selects the delivery estimation delivery box bases on the delivery information… The examiner notes that the flow of information as taught by Takuya keeps the information confidential.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Raabe with the flow of information as taught by Takuya because as taught by others the use of an intermediary can allow for confidentiality and prevent hijacking or other criminal behavior (e.g. stealing).  See, for example, the discussion in Banga et al. (US PG Pub.  2019/0103030, hereinafter "Banga") cited in the references cited and discussed in the conclusion of this office action, but not relied upon in this rejection.  
While the combination of Raabe and Takuya teach unmanned aerial vehicle traffic management apparatus as claimed and described above, and disclose the need to find alternative landing ports during high winds or when a port is congested (see at least Raabe (see at least Raabe, ¶79 landing not permitted in port designated in initial flight plan (e.g., due to wind, congestion, etc.)  the combination does not explicitly disclose that the landing is an emergency landing.  
Tang teaches performing an emergency landing for an UAV due to emergencies such as high winds or a low battery in a UAV (see at least Tang ¶178 emergency situation since drone has a residual battery amount 5% which is less than a threshold of 10% or a winds speed is 25 m/s which is above a threshold of 10 m/s).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Raabe and Takuya to perform the steps for an emergency landing for high winds or low battery to ensure safety (see at least Tang ¶¶ 3, 6
Regarding claim 7, the combination of Raabe, Takuya and Tang disclose the takeoff and landing facility management apparatus according to claim 6, the program code further instruction transmission code configured to cause at least one of the at least one processor to transmit, to the unmanned aerial vehicle that asks for the emergency landing, a landing instruction to land at the takeoff and landing facility determined by the facility determination code (see at least Raabe ¶80 “If landing is not permitted at a certain landing point but the flying object 2 is moved to another alternative port (hereinafter referred to as flight processing to another port or reroute processing), the flying object 2 performs flight processing to the other port using information about a point of the other port and information about a path to the other port. The landing point change means 20 changes the landing point based on instruction information included in received possibility information, instruction information transmitted from the flight management apparatus 1 and the port management apparatus 3 in addition to the possibility information, and the like”).

Regarding claim 8, the combination of Raabe, Takuya and Tang disclose the takeoff and landing facility management apparatus according to claim 6, the program code further including 
state confirmation code configured to cause at least one of the at least one processor to confirm, with the unmanned aerial vehicle traffic management apparatus, whether or not the unmanned aerial vehicle that asks for the emergency landing is in an emergency state (¶83 “base station 100 transmits a state report request to the drone 200 (step S102). Subsequently, the drone 200 transmits a state report to the base station 100 (step S104)” and ¶104 “in the case in which the residual battery amount is less than the threshold is associated with the emergency landing”)
in a case where it is confirmed by the state confirmation code that the unmanned aerial vehicle that asks for the emergency landing is in the emergency state, the request transmission code causes at least one of the at least one processor to transmit, to the unmanned aerial vehicle traffic management apparatus (as taught by the data flow of Takuya), a request for information of the unmanned aerial vehicle that asks for the emergency landing (see at least Tang ¶87 ”For example, with regard to the state report request, a report of action-allowable time information regarding a time in which the drone 200 can act (for example, a time in which an action such as flight or photographing is possible) is requested.  ¶138 “state report transmitted…preferably includes a parameter such as identification information for identifying the drone”).

Regarding claim 9, the combination of Raabe, Takuya and Tang disclose the takeoff and landing facility management apparatus according to claim 6, the program code further including facility candidate extraction code configured to cause at least one of the at least one processor to extract, from among a plurality of the takeoff and landing facilities, the takeoff and landing facility located within a predetermined range from the flight position of the unmanned aerial vehicle that asks for the emergency landing as a candidate of a takeoff and landing facility for the emergency landing of the unmanned aerial vehicle that asks for the emergency landing (see at least Raabe ¶79 “The second (and subsequent) flight paths may be set by second (and subsequent) instruction information newly received from the flight management apparatus 1 and the port management apparatus 3, and further discloses that information about the unmanned aerial vehicle is sent to the flight management apparatus 1 from a port management apparatus 3, may be set by information such as landing point…” and at least Tang, Crash map as described in Fig. 18, and ¶182 “open place 23 is a safe area in which a danger level is low.  Accordingly, as illustrated…the drone 200 performs the emergency landing in an area…corresponding to a safe area…”).

Regarding claim 10, the combination of Raabe, Takuya and Tang disclose the takeoff and landing facility management apparatus according to claim 9, the program code further including
reservation presence/absence determination code configured to cause at least one of the at least one processor to determine whether or not the candidate of the takeoff and landing facility extracted by the facility candidate extraction code unit is reserved by another unmanned aerial vehicle (see at least Takuya Fig. 6, ¶30 teaches the determination whether the takeoff and landing facility is usable or not (i.e., information of another unmanned aerial vehicle that has reserved the takeoff and landing facility), wherein 
in a case where the reservation presence/absence determination code causes at least one of the at least one processor to determine that no reservation is made, the facility determination code causes at least one of the at least one processor to determine the candidate of the takeoff and landing facility as a see at least Takuya Fig. 6, box information ¶30 teaches the determination whether the takeoff and landing facility is usable or not (i.e., information of another unmanned aerial vehicle that has reserved the takeoff and landing facility) and ¶36 “delivery box management apparatus 2 selects the delivery destination delivery box 30, that is, the delivery destination delivery box 30, based on the delivery information and box information).

Regarding claim 11, the combination of Raabe, Takuya and Tang disclose the takeoff and landing facility management apparatus according to claim 9, the program code further including
reservation presence/absence determination code configured to cause at least one of the at least one processor to determine whether or not the candidate of the takeoff and landing facility extracted by the facility candidate extraction code is reserved by another unmanned aerial vehicle (see at least Takuya Fig. 6, ¶30 teaches the determination whether the takeoff and landing facility is usable or not (i.e., information of another unmanned aerial vehicle that has reserved the takeoff and landing facility), wherein 
in a case where the reservation presence/absence determination code causes at least one of the at least one processor to determine that reservation is made, the request transmission code causes at least one of the at least one processor to transmit a request for information of the other unmanned aerial see at least Takuya Fig. 6, ¶30 box information includes the size of the box and whether it is available/reserved.  Tang teaches providing a drone preferential landing based on the emergency situation see at least Tang Table 9 and ¶126, wherein two drones are below the battery threshold, the drone with the lowest residual battery amount is given preferential emergency landing order.) 
the information reception code causes at least one of the at least one processor to receive aircraft information provided in response to the request and including position information indicating a flight position of the other unmanned aerial vehicle (see at least Tang¶125, state report request sent to drones 200A-D and ¶92 which teaches the state report includes flight position including “latitude, longitude, altitude”)
the facility determination code causes at least one of the at least one processor to determine, on the basis of the aircraft information of the other unmanned aerial vehicle, whether or not the candidate of the takeoff and landing facility reserved by the other unmanned aerial vehicle is available for landing, and in a case of determining that the candidate of the takeoff and landing facility is available for landing, the facility determination code causes at least one of the at least one processor to determine the candidate of the takeoff and landing facility as a takeoff and landing facility for the emergency landing of the unmanned aerial vehicle that asks for the emergency landing (see at least Takuya Fig. 6, ¶30 box information includes the size of the box and whether it is available/reserved.  Tang teaches providing a drone preferential landing based on the emergency situation see at least Tang Table 9 and ¶126, wherein two drones are below the battery threshold, the drone with the lowest residual battery amount is given preferential emergency landing order and “drone 200D…starts and emergency landing process”).

Regarding claim 12, the combination of Raabe, Takuya and Tang disclose the takeoff and landing facility management apparatus according to claim 11, wherein the facility determination code causes at least one of the at least one processor to determine, on the basis of scheduled arrival time identified by the aircraft information of the other unmanned aerial vehicle, whether or not the candidate of the takeoff and landing facility is available for landing (see at least Tang ¶92 and Table 14 which teaches that the state report that includes flight position including latitude, longitude, altitude and flight speed and therefore the scheduled time for arrival would be available).

Regarding claim 13, the combination of Raabe, Takuya and Tang disclose the takeoff and landing facility management apparatus according to claim 11, the program code further including
reservation processing code configured to cause at least one of the at least one processor to perform processing of reserving a new a takeoff and landing facility for landing of the other unmanned aerial vehicle in a case where the takeoff and landing facility reserved by the other unmanned aerial vehicle is determined as a takeoff and landing facility for the emergency landing of the see at least Takuya Fig. 6, ¶30 box information includes the size of the box and whether it is available/reserved.  Tang teaches providing a drone preferential landing based on the emergency situation see at least Tang Table 9 and ¶126, wherein two drones are below the battery threshold, the drone with the lowest residual battery amount is given preferential emergency landing order and “drone 200D…starts and emergency landing process”).

Regarding claim 14, Raabe discloses an unmanned aerial vehicle system comprising: 
unmanned aerial vehicle traffic management apparatus (see at least Raabe, Fig. 1, flight management device) configured to manage traffic of an unmanned aerial vehicle; and 
a takeoff and landing facility management apparatus (see at least Raabe, Fig. 5 and 8, port management device 3) configured to manage a takeoff and landing facility for an unmanned aerial vehicle, wherein 
the unmanned aerial vehicle traffic management apparatus includes: 
an information acquisition unit configured to acquire position information indicating a flight position of the unmanned aerial vehicle (see at least Raabe, ¶106 the flying object information reception means 11 receives the flying object position information); and 
an information management unit configured to manage at least the position information indicating the flight position of the unmanned aerial vehicle as information see at least Raabe Fig. 9, flight information management means 16 “The flight information management unit 16 receives a registration request, a change request, or the like of information about a flight plan from the user terminal 5, and manages the information. In the present embodiment, the flight information management unit 16 includes flight plan management means 16a for managing the registered flight plan, flying object information management means 16b for managing information about the flying object that flies among the ports, port information management means 16c for managing information about each of the ports 300, flight region management means 16d, and transportation management means 16e.”), 
the unmanned aerial vehicle includes a landing request unit configured to request the takeoff and landing facility management apparatus to allow an emergency landing in a case of detecting malfunction (see at least Raabe Fig. 6, flying object 201, landing request output means 21a), 
the takeoff and landing facility management apparatus includes a request transmission unit configured to transmit, to the unmanned aerial vehicle traffic management apparatus, a request for information of the unmanned aerial vehicle that asks for the emergency landing (see at least Raabe, ¶79 landing not permitted in port designated in initial flight plan (e.g., due to wind, congestion, etc.)  may be interpreted as an emergency, however the examiner has provided a third reference in the event that the applicant disagrees; see at least Raabe Fig. 9, note that UTMS 1 is configured to receive requests and information from port management apparatus through flying object information reception means 11,  Raabe also teaches at  ¶79 “The second (and subsequent) flight paths may be set by second (and subsequent) instruction information newly received from the flight management apparatus 1 and the port management apparatus 3, and further discloses that information about the unmanned aerial vehicle is sent to the flight management apparatus 1 from a port management apparatus” See Raabe ¶90 “the flying object position information need not necessarily be outputted to the flight management apparatus 1 via the port management apparatus 3…”,), 
the unmanned aerial vehicle traffic management apparatus further includes: 
a request reception unit configured to receive, from the takeoff and landing facility management apparatus, the request for the information of the unmanned aerial vehicle that asks for the emergency landing (see at least Raabe, ¶79 landing not permitted in port designated in initial flight plan (e.g., due to wind, congestion, etc.)  may be interpreted as an emergency, however the examiner has provided a third reference in the event that the applicant disagrees and Raabe ¶79 further teaches “second (and subsequent) flight paths may be set by second (and subsequent) instruction information newly received from the flight management apparatus 1 and the port management apparatus 3, ¶ 83 landing request output means 21(a) outputs a landing request signal to the communication device 306 in the port management apparatus 3 and further discloses that information of the unmanned aerial vehicle is from a takeoff and landing facility management apparatus Raabe ¶90, “Note that the flying object position information need not necessarily be outputted to the flight management apparatus 1 via the port management apparatus 3, but may be directly transferred to the flight management apparatus 1 from the flying object 2 or transferred to the flight management apparatus 1 via another apparatus”
a transmission control unit configured to perform transmission control for aircraft information such that the aircraft information including the position information indicating the flight position of the unmanned aerial vehicle that asks for the emergency landing is provided to the takeoff and landing facility management apparatus in response to the request from the takeoff and landing facility management apparatus in a case where the unmanned aerial vehicle that asks for the emergency landing is in an emergency state (see at least Raabe, ¶80 “ flight to the retreat location (landing point) is performed using information about a point of the location and information about a path to the retreat location” ¶81 “examples of information about a flight path L of the flying object 2 include a position (coordinate information, etc.) of a start point ST…” see also ¶104), and 
the takeoff and landing facility management apparatus further includes: 
an information reception unit configured to receive the aircraft information provided in response to the request and related to the unmanned aerial vehicle that asks for the emergency landing (see at least Raabe Fig. 9, note that UTMS 1 has ability to receive requests from, and send information to, port management apparatus through flying object information reception means 11, See Fig. 8, where Possibility information reception means 34 includes aircraft information, particularly flight plan information to determine if port will be available when landing ¶¶113 and 114);
a facility determination unit configured to determine, on the basis of the aircraft information of the unmanned aerial vehicle that asks for the emergency landing, a takeoff and landing facility for the emergency landing of the unmanned aerial vehicle that asks for the emergency landing (see at least Raabe ¶93  “the determination means 31 (the landing possibility determination means 31a and the takeoff possibility determination means 31b) determine whether or not landing or takeoff is possible. The determination means 31 generates possibility information for controlling at least one of landing and takeoff of the flying object 2 based on a determination result of the determination means 31 and information received from the flight management apparatus 1…” and ¶80 “If landing is not permitted at a certain landing point but the flying object 2 is moved to another alternative port (hereinafter referred to as flight processing to another port or reroute processing), the flying object 2 performs flight processing to the other port using information about a point of the other port and information about a path to the other port. The landing point change means 20 changes the landing point based on instruction information included in received possibility information, instruction information transmitted from the flight management apparatus 1 and the port management apparatus 3 in addition to the possibility information, and the like”); and 
an instruction transmission unit configured to transmit, to the unmanned aerial vehicle that asks for the emergency landing, a landing instruction to land at the takeoff and landing facility determined by the facility determination unit (see at least Raabe, Fig 8, possibility information output means or port management apparatus 3 transmits to possibility information means 22 of the flying object 201 ¶80 “If landing is not permitted at a certain landing point but the flying object 2 is moved to another alternative port (hereinafter referred to as flight processing to another port or reroute processing), the flying object 2 performs flight processing to the other port using information about a point of the other port and information about a path to the other port. The landing point change means 20 changes the landing point based on instruction information included in received possibility information, instruction information transmitted from the flight management apparatus 1 and the port management apparatus 3 in addition to the possibility information, and the like”).
Raabe discloses the unmanned aerial vehicle traffic management apparatus and takeoff and landing facility management apparatus as claimed and described above including the and the request reception unit, transmission control unit, the information management unit, but does explicitly disclose that (1) request reception unit is configured to cause at least one of the at least one processor to receive the information from a takeoff and landing facility management apparatus a request information of the unmanned aerial vehicle that asks for an emergency landing (and similarly, the request transmission unit of the takeoff and landing facility management apparatus is configured to transmit a request to the unmanned aerial vehicle traffic management apparatus for information ) or that the (2) transmission control unit configured to cause at least one of the at least one processor to perform transmission control in response to the request from the takeoff and landing facility management apparatus (and similarly, the information reception unit of the takeoff and landing facility management apparatus is configured to receive aircraft information provided in response to the request) or (3) that the information management unit is configured to manage the information strictly confidential to the outside.
Takuya discloses  (1) request reception unit is configured to cause at least one of the at least one processor to receive the information from a takeoff and landing facility management apparatus a request information of the unmanned aerial vehicle that asks for an emergency landing (and similarly, the request transmission unit of the in response to the request from the takeoff and landing facility management apparatus (and similarly, the information reception unit of the takeoff and landing facility management apparatus is configured to receive aircraft information provided in response to the request) or (3) that the information management unit is configured to manage the information strictly confidential to the outside. (see at least Takuya, Figure 8, ¶¶35 and 36 wherein the examiner interprets the delivery box management apparatus to correspond with the takeoff and landing facility management apparatus, e.g. controlling where the UAV lands to place the delivery, and the delivery management server 70 corresponds to the unmanned aerial vehicle traffic management apparatus,  The delivery box control device 50 (part of the delivery box management, i.e., the takeoff landing facility management) requests the delivery management server 70 (i.e., the unmanned aerial vehicle traffic management apparatus) for delivery information on the drone ID of the unmanned aerial vehicle 10…The delivery management server 70 notifies the delivery information to the delivery box control device…The delivery box management apparatus 2 selects the delivery estimation delivery box bases on the delivery information…The examiner notes that the flow of information as taught by Takuya keeps the information confidential.)
51.	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Raabe 
52.	While the combination of Raabe and Takuya teach unmanned aerial vehicle traffic management apparatus as claimed and described above, and disclose the need to find alternative landing ports during high winds or when a port is congested (see at least Raabe (see at least Raabe, ¶79 landing not permitted in port designated in initial flight plan (e.g., due to wind, congestion, etc.)  the combination does not explicitly disclose that the landing is an emergency landing.  
53.	Tang teaches performing an emergency landing for an UAV due to emergencies such as high winds or a low battery in a UAV (see at least Tang ¶178 emergency situation since drone has a residual battery amount 5% which is less than a threshold of 10% or a winds speed is 25 m/s which is above a threshold of 10 m/s).  
54.	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Raabe and Takuya to perform the steps for an emergency landing for high winds or low battery to ensure safety (see at least Tang ¶¶ 3, 6).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Banga et al (US PG Pub. 2019/0103030) discloses managing the see at least Banga Fig 6, IFF 15 ¶47 “the IFF system may include a database to store received information and a backend to facilitate communications between the IFF system and other parties and provide information stored in the database to authorized requesters…The database may contain confidential  sUAS information such as unique identifiers , sUAS data, registered flight plans…”and ¶272 “a device…is able to query this database with the assigned vehicle identifier to not only obtain the associated secret to authenticate…but is also able to obtain other associated information of the associated vehicle, such as owner information, flight permissions, etc.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/J.M.A./Examiner, Art Unit 3662     

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662